Citation Nr: 1548890	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-37 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for loss of visual acuity.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1971, and from August 1977 to November 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Videoconference before a Veterans Law Judge in November 2011. A transcript is of record. 

The Veterans Law Judge who presided at the November 2011 Videoconference hearing is no longer with the Board. In a June 2015 letter, VA advised the Veteran of his right to testify at a hearing before a different Veterans Law Judge or Acting Veterans Law Judge who would decide the claim. 38 C.F.R. § 20.717 (2015). The letter advised the Veteran that if he did not reply within 30 days of the date of the letter, the Board would assume that the Veteran did not wish to attend another hearing. The Veteran has not responded.


FINDING OF FACT

The Veteran's loss of visual acuity was an event not reasonably foreseeable resulting from a VA surgical procedure. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a loss of visual acuity have been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

38 U.S.C.A. § 1151

A veteran may be awarded VA compensation for disability caused by VA medical care in the same manner as if that disability was service-connected. 38 U.S.C.A. 
§ 1151 (West 2014). A disability is considered a qualifying disability if it was not the result of the veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable. Id.; see also VAOPGCPREC 40-97.

38 C.F.R. § 3.361(b) states that, to determine whether a veteran has such a disability due to VA medical care, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the condition after such care or treatment. 38 C.F.R. § 3.361(b). VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims of disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of that paragraph and paragraph (d)(1) or (d)(2) of that section. 

Actual causation is required. To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's disability. Merely showing that a veteran received care, treatment, or examination and has an additional disability does not establish causation. Continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished is not considered additional disability unless VA's failure to timely diagnose and/or properly treat the disease or injury proximately caused the continuance or natural progress. Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault proximately caused a veteran's additional disability, VA care must be shown to have caused the additional disability (as explained in paragraph (c) of this section) and there must be evidence that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's (or, in appropriate cases, the veteran's representative's) informed consent.

Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care. 38 C.F.R. 
§ 17.32(b). The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

Analysis

The Board finds that the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 because the Veteran's loss of visual acuity resulted from a June 2009 VA surgical procedure involving the Veteran's lower back and the visual loss was not a reasonably foreseeable outcome of that operation. 

The record contains no notation indicating that the Veteran experienced loss of visual acuity prior to the June 2009 VA surgical procedure. In an April 2008 Social Security Administration physical residual functional capacity assessment, an examiner stated that the Veteran displayed no visual limitations. 

Prior to undergoing the June 2009 procedure, the Veteran signed a consent form, which indicated that the procedure carried the risk of "partial or total vision loss." In a June 2009 VA notation, written the day of the procedure, the VA neurosurgeon reported advising the Veteran of the risks of the operation, including possible "neurological decline." VA treatment records indicate that the procedure lasted several hours and consisted of a lumbar discectomy at two levels, replacement of an allograft, and a fusion of the third lumbar vertebra to the fourth and of the fourth lumbar vertebra to the fifth. In a VA intensive care unit assessment written immediately following the surgery, a VA examiner noted the presence of scleral edema and generalized edema. In a nursing progress note, written the day after surgery, a nurse indicated that the Veteran's visual acuity was "abnormal," but did not offer any specifics. In a notation written three days after the procedure, a nurse wrote that the Veteran initially reported "seeing bugs on the wall and water dripping down the wall," but subsequently stated that his vision was much better. In a discharge summary, written four days after the procedure, a VA examiner noted that a neurological examination was "at baseline" and indicated that the Veteran "had no other complications of his hospital course."

In a June 2009 VA neurosurgery treatment record, written by the neurosurgeon eight days after the operation, the Veteran reported experiencing "blurring of vision" since the third day after the procedure. The neurosurgeon noted that the Veteran had no definite visual field loss, seeing as how the Veteran could count fingers readily and identify objects bilaterally. The neurosurgeon indicated that he would try to arrange for an ophthalmological examination. In a July 2009 addendum, written the next day, a physician's assistant noted that the Veteran reported experiencing pressure behind his right eye and forehead, and some dizziness. 

In a July 2009 ophthalmology consultation note, written eight days later, a VA ophthalmologist reported finding marked constriction to the visual fields and "probable ischemic neuropathy [bilaterally] related to eye compression during surgery or hypotension." In a July 2009 VA ophthalmology note, a VA ophthalmologist diagnosed "evidence of optic neuropathy."  

In a May 2011 VA medical examination report, written after an interview with the Veteran, an examination, and a review of the record, a VA examiner diagnosed optic neuropathy, right greater than left, directly related to the Veteran's June 2009 back surgery. The examiner wrote that it was a "known rare complication of back surgery for patients to lose significant amount of vision either from blood loss and hypotension, or from vision issues and compression of the eye balls and adnexa." The examiner stated that there was no clear etiology for the Veteran's visual loss, except that it was related to the back surgery. The examiner reported finding no evidence that VA failed to exercise the degree of care that would be expected of a reasonable care provider, and no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the surgery or providing subsequent care at the VA hospital. The examiner again stated that the Veteran's visual loss was a "known complication" of a back surgery, but also wrote that "[i]t is true that the patient's vision loss was an event that was not reasonably foreseeable because of the rareness of this complication from back surgery." 

In a February 2013 VA medical examination report, written after an interview with the Veteran, an examination, and a review of the record, a VA examiner diagnosed bilateral optic neuropathy, bilateral decreased vision, and hyperopia. Having reviewed the evidence, the examiner concluded that the Veteran experienced "decreased vision and disability ... as the result of the procedure in June 2009." The examiner stated that the Veteran's eyesight had continued to deteriorate since the procedure and indicated that he could not provide a reason for this phenomenon. The examiner recommended that the Veteran be examined by either a neuro-ophthalmologist or a vitreoretinal surgeon to delineate the etiology of the Veteran's vision loss. The examiner also indicated that he could not provide an opinion as to whether the June 2009 surgeons provided the required care in performing the operation, because he lacked familiarity with neurosurgical procedures. The examiner stated that "bilateral optic neuropathy as a complication of extended surgery in the prone position, particularly in conjunction with extended operating time and blood loss ... has been noted in the literature." The examiner stated that visual loss being incurred in this manner was "very rare," but was a "known complication" of back surgery. The examiner wrote that "the event would be considered reasonably foreseeable, although quite uncommon," but added that he would need additional information regarding the operative and perioperative management of the Veteran "in order to make a more firm opinion." 

VA subsequently sought opinions from VA ophthalmologists in May, June, July, and September 2013 regarding the etiology of the Veteran's visual loss. In each instance, the examiner stated that they could not provide an opinion as they were not qualified, and recommended that VA seek an opinion from a neuro-ophthalmologist or a vitreoretinal surgeon.

In a December 2014 private medical opinion, a private examiner reported viewing the entirety of the evidence and stated that the Veteran had postoperative visual loss due to ischemic optic neuropathy. The examiner noted that the incurrence of visual loss during spinal surgery was a known, but rare, complication, occurring in only 0.0028% to 0.2% of all such procedures. The examiner indicated that such cases were associated mostly with instances during which the patient was lying in a prone position under general anesthesia for long periods of time. The examiner explained that ischemic optic neuropathy would occur in such surgeries due to hypotension related to a decrease in blood flow due to surgery. In examining the surgical records, the examiner stated that the Veteran had experienced a significant loss of blood during the lengthy surgery, potentially reaching up to 2.8 liters. The examiner wrote that VA was negligent in ignoring the signs of visual loss soon after surgery, to include the scleral edema found immediately after the procedure and the Veteran's reports of optical illusions three days later. The examiner also found that VA personnel were negligent in failing to provide an ophthalmological examination until after the damage had become permanent. The examiner also stated that the onset of ischemic optic neuropathy after surgery was "not reasonably foreseeable as it is a rare occurrence." Although the surgical waiver listed loss of vision as a possibility, the examiner wrote that "there was no evidence" that the onset of visual loss related to surgery "was foreseeable enough to discuss in postoperative planning, nor did the neurosurgeon consider it to be he explanation for [the Veteran's] visual changes in the days following surgery." The examiner stated that failure of VA personnel to respond to the onset of symptoms was a sign that the loss of vision was not reasonably foreseeable. 

The Board finds that the Veteran is entitled to benefits under 38 U.S.C.A. § 1151 for loss of visual acuity. 

The medical evidence indicates that the Veteran experienced ischemic optic neuropathy caused by a June 2009 VA surgical procedure and that the loss of visual acuity was not a reasonably foreseeable result of the procedure. Loss of vision due to neurological damage is a known complication of back surgery. The VA treatment records indicate that, prior to the surgery, the neurosurgeon advised the Veteran of the possibility of several side effects, including "neurological decline," and the Veteran signed a consent form noting the possibility of "partial or total vision loss" resulting from the surgery. 

In the May 2011 VA medical examination report and the December 2014 private medical opinion, the respective examiner explained that, although loss of vision was a known complication of back surgery, its occurrence was so rare as to make it not reasonably foreseeable. The private examiner in particular, emphasized the rarity of this event by noting the statistical evidence of its occurrence in literature and the biological processes required for it to occur. The private examiner also noted that the VA staff's failure to note the onset of the disorder was, in itself, evidence of its rarity. 

In the February 2013 VA medical examination report, the VA examiner stated that visual loss was a reasonably foreseeable event arising from back surgery. The examiner did not offer any support for this finding except to state that it was a known, but very rare, complication. Acknowledging the unclear basis for his opinion, the examiner reported needing more records regarding the Veteran's operative and postoperative management "in order to make a more firm opinion." The opinions of the May 2011 VA examiner and December 2014 private examiner regarding the foreseeability of the Veteran's visual loss have more probative value than that of the February 2013 VA examiner, because they are based on identified medical reasoning and the facts regarding the Veteran's particular case. See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that it is the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same). 

Although unimportant to the outcome of this matter, the Board finds that the Veteran's visual loss did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment. The record indicates that, while the Veteran reported some visual disturbances after surgery, they had resolved at the time of his discharge. After the Veteran reported experiencing loss of vision to the neurosurgeon eight days after the surgery, the doctor did an examination, finding that the Veteran's visual fields were intact, and requested an ophthalmological examination. The author of the May 2011 VA examination report, having reviewed the record, indicated that the examiners were neither negligent nor careless in providing care to the Veteran. The author of the December 2014 private medical opinion stated that the medical personnel were negligent for both causing the Veteran's visual loss during surgery, and not identifying and treating it when the symptoms first manifested themselves. Yet, the private examiner also wrote that the occurrence of visual loss after surgery was so rare as to not be reasonably foreseeable, as evidenced by VA personnel's failure to consider it either while planning for the Veteran's care after the procedure, or when presented with the initial signs and symptoms. Considering the Veteran's lack of symptoms at discharge, the VA neurosurgeon's attempts to assist the Veteran upon learning of the symptomatology, and the acknowledged rarity of such complications, the Board finds that the visual loss did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment. 

As the Veteran's loss of visual acuity was an event not reasonably foreseeable resulting from a VA surgical procedure, entitlement to disability benefits under
38 U.S.C.A. § 1151 is granted.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for loss of visual acuity is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


